DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Marshall et al. (US 3,014,611) and Haworth et al. (US 6,109,712).
	Marshall discloses an insulated structure for a refrigerator cabinet (appliance). The wall structure (structural outer panel) of the cabinet including a horizontally extending top panel (16) and a pair of side panels (17 and 18) extending from the top panel and folded to make joints A (a corner seam) between the top panel and each side panel (column 2, lines 40-45). The interior of the cabinet including panel sheets (13; back panel) and a molding member (interior block; 32) positioned to at least partially 
	A back panel (13) attached to the folded side edges of the structural panel and an insulating cavity (15) defined between the back panel, structural outer panel, and the molding member.
	Marshall does not teach the wall structure (instant structural outer panel) having a unitary metallic sheet or the molding members (instant interior blocks) being fixedly attached to each respective set of adjacent side edges of the folded side edges that extend from the front panel of the structural outer panel. Marshall teaches the molding member bearing on the inner surface of the sandwich panel of the wall structure to grip the inner surface and close the compartment (column 4, lines 10-17). Consequently, it would not have been obvious to modify the structural outer panel to be a unitary metallic sheet as claimed as modifying the sandwich panel structure would not allow for the molding member to grip the inner surface as taught in Marshall.
	Haworth discloses an insulated cabinet structure comprising a blanks 5 including first side and second side section 7 and 9, respectively, and a central section 11. The blank formed of a unitary metal sheet (column 3, lines 10-20) and including a corner seam between the two side edges (Fig. 4). The panel further including a liner unit 117 (instant back panel) attached to the folded side edges.
	 Haworth does not disclose a continuous insulating cavity defined between the back panel and structural outer panel (Fig. 4). Nor does Haworth disclose interior blocks 
	As none of the references either alone or combined teach or suggest the insulated panel or method of forming the insulated panel as claimed, the claims are passed to allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781